COWART, Judge.
Appellant had a fair trial that reached a just result but it was not a perfect trial. Technical error was committed in admitting hearsay into evidence. Nevertheless, in our opinion, after an examination of the entire case, it does not appear that a different result would have been reached at trial if the error had not occurred nor that the error resulted in a miscarriage of justice. We are constrained by Section 59.041, Flori*1234da Statutes (1979), from reversing the judgment below and it is, therefore,
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.